Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 10/03/2019.
Claims 1-12 are pending in the application.


Allowable Subject Matter
Claims 2, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  8-9  and 11-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The terms “instant changes” and “to make room” in claim 8 are relatives term which renders the claim indefinite.  The terms “instant changes” and “to make room” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms “instant changes of total deployment” and “reasonably neutral” in claim 9 are relatives term which renders the claim indefinite.  The terms “instant changes of total deployment” and “reasonably neutral” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
          Claim 11 recites “the changes of the total ACE correction need.”  There is insufficient antecedent basis for “the changes.”  
         Claim 12 recites “the situation.”  There is insufficient antecedent basis for “the situation.”  
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ploett (PG/PUB 2015/0303697).

As per claim 1, Ploett teaches a method for operating an electrical power grid system that includes an electrical power grid, a plurality of power generation participants providing electrical power to the electrical power grid, and a plurality of consumers drawing electrical power from the electrical power grid, where at least a portion of the power generation participants include fast-ramping power generation resources and at least a portion of the power generation participants include slow-ramping power generation resources, the method comprising:
providing a fast signal representing total deployment for fast resources and a slow signal representing total deployment for slow resources (0009, 0011, 0025, 0069, 0085)
(b)    controlling the slow resources using the slow signal (0011, 0032, 0084) and
(c)    controlling the fast ramping resources based upon the fast signal, wherein step   
         (c) utilizes the fast signal to respond to changes in total regulation deployment (0011, 0025, 0069, 0085)

As per claim 3, Ploett teaches a method for operating an electrical power grid system that includes an electrical power grid, a plurality of power generation participants providing electrical power to the electrical power grid, and a plurality of consumers drawing electrical power from the electrical power grid, where at least a portion of the power generation participants include fast-ramping power generation resources and at least a portion of the power generation participants include slow-ramping power generation resources, the method comprising:
providing a fast signal representing total deployment for fast resources and a slow signal representing total deployment for slow resources (0009, 0011, 0025, 0032, 0069, 0084-85)
(b)    controlling the slow resources using the slow signal (0009, 0011, 0025, 0032, 0069, 0084-85)
(c)    controlling the fast ramping resources based upon the fast signal (0009, 0011, 0025, 0032, 0069, 0084-85)
wherein steps (b) and (c) gradually replace deployment of fast-ramping resources with slow-ramping resources (0084-85, see also 0009, 0011, 0025, 0032, 0069)
As per claim 6, Ploett teaches a method for operating an electrical power grid system that includes an electrical power grid, a plurality of power generation participants providing electrical power to the electrical power grid, and a plurality of consumers drawing electrical power from the electrical power grid, where at least a portion of the power generation participants include fast-ramping power generation resources and at least a portion of the power generation participants include slow-ramping power generation resources, the method comprising:
controlling dispatch of electricity on the electrical power grid including enabling fast ramping resources (0009, 0011, 0025, 0032, 0069, 0084-85)
wherein the controlling step includes utilizing fast-ramping resources to respond to total Area Control Error (ACE) correction need (0009, 0015, 0018-20, 0041, 0049, see also 0025)


As per claim 7, Ploett teaches the method of claim 6, wherein the controlling step uses logic that derives total regulating reserve deployment, and also derives regulating reserve deployment for fast and slow resources from the derived total regulating reserve deployment (0022-25, 0028-29, 0032, 0076)

As per claim 8, Ploett teaches method for operating an electrical power grid system that includes an electrical power grid, a plurality of power generation participants providing electrical power to the electrical power grid, and a plurality of consumers drawing electrical power from the electrical power grid, where at least a portion of the power generation participants include fast-ramping power generation resources and at least a portion of the power generation participants include slow-ramping power generation resources, the method comprising:
controlling dispatch of electricity on the electrical power grid including enabling fastramping resources (0009, 0011, 0025, 0032, 0069, 0084-85)
wherein the controlling step uses fast-ramping resources to respond to instant changes of total deployment and then adjusts the use of the fast-ramping resources to make room for slower ramping resources as the slower ramping resources ramp up (0084-85, see also 0009, 0011, 0025, 0032, 0069)


As per claim 11, Ploett teaches  a method for operating an electrical power grid system that includes an electrical power grid, a plurality of power generation participants providing electrical power to the electrical power grid, and a plurality of consumers drawing electrical power from the electrical power grid, where at least a portion of the power generation participants include fast-ramping power
generation resources and at least a portion of the power generation participants include slow-ramping power generation resources (0009, 0011, 0025, 0032, 0069, 0084-85), the method comprising:
controlling dispatch of electricity on the electrical power grid including enabling fastramping resources (0009, 0011, 0025, 0032, 0069, 0084-85)
wherein the controlling step utilizes fast-ramping resources to respond to the changes of total ACE correction need, and gradually replaces deployment of fast-ramping resources with deployment of slow-ramping resources over time (0084-85, see also 0009, 0015, 0018-20, 0025, 0041, 0049)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. (PG/PUB 20180123352).

As per claim 9, Ploett teaches a method for operating an electrical power grid system that includes an electrical power grid, a plurality of power generation participants providing electrical power to the electrical power grid, and a plurality of consumers drawing electrical power from the electrical power grid, where at least a portion of the power generation participants include fast-ramping power generation resources and at least a portion of the power generation participants include slow-ramping power generation resources, the method comprising:
controlling dispatch of electricity on the electrical power grid including enabling fastramping resources (0033, 0037)
wherein the controlling step uses fast-ramping resources to respond to instant changes of total deployment and then adjusts the use of the fast-ramping resources to control energy levels to be reasonably neutral (0033, 0037, see also 0024, 0038)


As per claim 10, Ploett teaches the method of claim 9, wherein the controlling step moves limited-duration resources back to neutral by permissively charging based on the state of change ((0033, 0037, see also 0024, 0038)

As per claim 12, Ploett teaches a method for operating an electrical power grid system that includes an electrical power grid, a plurality of power generation participants providing electrical power to the electrical power grid, and a plurality of consumers drawing electrical power from the electrical power grid, where at least a portion of the power generation participants include fast-ramping power generation resources and at least a portion of the power generation participants include slow-ramping power generation resources, the method comprising:
controlling dispatch of electricity on the electrical power grid including enabling fast ramping resources (0033, 0037, see also 0024, 0038)
wherein the controlling step monitors resource energy levels state of change and assists resource state of change (SOC) back to neutral whenever the situation permits (0033, 0037, see also 0024, 0038)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following prior art generally teaches the application of fast and slow power resources to balance grid fluctuations, the fast resources corresponding to at least energy storage, the slower resources corresponding to at least fuel based generators, and the fluctuations relating to frequency, voltage, and supply variations. 
    20190173282 
    20140058576
    20120323396
     10574056
     20120029720

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117